Case 1:19-cv-05935-UA Document1 Filed 06/25/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Yd! Igo e774, 7 No.

   
  

 

 

Write the full name of each plaintiff. (To be filled out by Clerk’s Office)
| -against- . COMPLAINT
s ~ r oo (Prisoner)
/ 7C Lyt L (uc ke cPIOAS |
aa

Do you want a jury trial?

OL i cx Chay 12 367 Des ONo

 

 

Write the full name of each defendant. If you cannot fit the
‘names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

]
NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed

with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of |
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2. ,

 

 

Rev. 5/6/16
_ Case 1:19-cv-05935-UA Document 1 Filed 06/25/19 Page 2 of 7

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those: claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

rat Violation of my federal constitutional rights

4 Other: Viz lef Lien ot WM z¢4) (Hef. Ct oc)
Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

Kewani ( NV User L “fa
First Name Middle Initial ast Name. >

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

YN -[60-3 722

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the 1D number (such as your DIN or NYSID) under which you were held) -

A. M.K.C (<-4) Ry Koss Telos

Current Place of Detention

161¢ Hazen <= f

Institutional Address

Queene MI 11370
County, City State Zip Code
Ill. . PRISONER STATUS .

Indicate below whether you are a prisoner or other confined person:

Pretrial detainee

CO .Civilly committed detainee

© Immigration detainee

[] Convicted and sentenced prisonet
LC) Other: |

 

Page 2
Case 1:19-cv-05935-UA Document 1 Filed 06/25/19 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your. ability, provide the following information for each defendant. if the correct

" information is not provided, it could delay or prevent service of the complaint on the defendant.

Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1: (> a Vf / 536 “/

First Name Last Ne e Shield #
otpcee C foene fon)
Current Job Title (or other identifying information)
IG-1¥ Hazen st

Current Work Address

 

 

 

 

 

 

 

 

 

 

eet sm Hoat — NX 11376
County, City - State Zip Code
Defendant 2: .
First Name Last Name Shield #
Current Job Title (or other identifying information)
Current Work Address
County, City . State . Zip Code
Defendant 3:
First Name Last Name Shield #
Current Job Title (or other identifying information)
Current Work Address
County, City State Zip Code
Defendant 4: .

First Name: LastName = Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address.

 

County, City . State . Zip Code

Page 3
Case 1:19-cv-05935-UA Document1 Filed 06/25/19 Page 4 of 7

V. STATEMENT OF CLAIM

Place(s) of occurrence: _ D) e: fox [, nN e
Date(s) of occurrence: feo /,/ des ewe ey 207

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

theca Guay (1¥3¢7) wothiag Ely
Med rcorton | Dcteds (ve UN) AMAL ws Voy
he Kwews tha) ficrsew ess Ak hecreumy
Late x Fee hac! a ied on Cuan ly LZ Phodext.)
Shady etrecspY bee 2 the Vo buse |
ot! KE pasibten fo ee La de CS <specrslp
tut € aud! spew sh (ple. Ul Sav t ££ hoctél
Lis choca’ fo (ei) oad fe St Dee Leh
rf hes. ony gotten AMES & TAR Lee f Se geothy
COM SIM chee. Lt AkR oh Kh ans “a
C “naol€er ee Fee, Thus ter Lipac Pe.

Thier Jet woul alfurs a ck iad. Medes
fo oet Sheu Mdrcafen Beton Att whew

a rpg Mot CUEenw Segoe fo Le #hyey

bec? ice /d only sto) tla! agp ke rhb deceh
Jelly vs 7 A, defle sw fe A497, uwtte _
thet rte etd d that? VYhob wo, W
“pe cu & dope when He wow vg ¢#o
ne t, fib f Lee ¢tee Sie Ateaad vroleding
You 0 LAE (fA fey tee} Ko ones: £0%

| Page 4
Case 1:19-cv-05935-UA Document1 Filed 06/25/19 Page 5 of 7

Krow extras pases fen Use aa Gruen,
For Men ts: A ho, ed 129 adu sth wot | | of
ate as hes _ owl aotten LQILEP a Now
ALP ow, (xhery wa 2Y ac callug peo
Sarthe L Sud Beze Fok hePettig hs
heblaviod, So he has: ab use hil tg bid-
to be ce Pica ; wid phosid <e mepiy
cle faIniers cobauns ‘ley elev OL fcr,

Lvhw will if ste © 1, iy) Qefontest Sfesidesy fe Bi | foc! Ly
moons RHE SGN bey SHE RESP Ts

lf you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

ik feel Ve gae. ded , wpiasshens he Mettof
Hea [lb hull! fly “anette! 2 foatuce

oktes 2S wwpefedg fi4s Aue beet

ckan Fer 6 yes 7 ‘Ne kbu deve au
hus Sb oxy hea % eleay. oa gccasl ag Ag
foc, My ld Hon WE qabust 7 Tew,
VL RELIE v :

State briefly what money damages or other relief you want the court to order. f

A gu sven fox (G. Gos, 700, 87
[EM rolafeny “ty cof f Ig Ak [IER AL flit.
Lie2 luce wy Coa I, g Hebe Cell LlE Lk poou/ ql
LM Le. ake of Px Z « owl Laat bes

rick JCLY «

 

 

 

PageS
 

 

Case 1:19-cv-05935-UA Document1 Filed 06/25/19 Page 6 of 7

VIL PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and. belief that: (1) the —
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a -
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as.

' frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in

future cases.

Lalso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the cornplaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also subniit an IFP application.

civ zoff TNE

 

 

 

Datdd / _— Plaintiff's Signature” .
Kenky 7 Mog et } Aw
First Name Middle Initial Ast Name

T<el¥ Hazen ode
Prison Address
Lex Eta Huts b Vv. a [1310_

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing: & j20 | 20} q

Page 6
Case 1:19-cv-05935- UAE Tc Weare FiGG C6165 7eige 7 of 7

Ie-ly
avh stay Heart, NS? 105

AC ow ee

970

   
 
 

fred stated Pooch Couep
; So« dhieecny Distare d o f NS
US. Court Hoos

Soa ean] sfaeey

New Yow k i

 

 

 

 

Nx 10002-)31Q
WO ae :
vA oO
LOAF 4 ip eleyffeylpall hy ipl HHaheotayh
& Astiys Pe
BT;
;

 
